FILED
                           NOT FOR PUBLICATION                                 JUN 15 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DESERT SCHOOLS FEDERAL CREDIT                    No. 11-15522
UNION, an Arizona corporation,
                                                 D.C. No. 2:10-cv-01482-SRB
              Plaintiff - Appellee,

  v.                                             MEMORANDUM*

TAKYSHA TRALISA JOHNSON, an
individual; NICHELLE NICOLE
BURTON, an individual; ,

              Defendants - Appellants.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                             Submitted June 12, 2012**
                              San Francisco, California

Before: FERNANDEZ, GOULD, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In this case, plaintiff-appellee Desert Schools Federal Credit Union filed a

claim in Arizona state court against defendants-appellants Takysha Tralisa Johnson

and Nichelle Nicole Burton for breach of contract based on an overdrawn checking

account. Defendants removed the case to the U.S. District Court for the District of

Arizona claiming federal question jurisdiction under 28 U.S.C. § 1331. They

argued before the district court that federal question jurisdiction existed because as

part of the state case, the credit union had disclosed a copy of the checking account

contract which referred to the account being governed by United States laws and

regulations and thus that the credit union had somehow “enlarged upon the

allegations” in its complaint to include federal claims. Recognizing that the case

was a “simple claim for breach of a written contract” which manifestly did not

raise a federal question, the district court remanded the case. Two months later, the

district court granted Desert Schools’ motion for sanctions under Federal Rule of

Civil Procedure 11 based on the unreasonable removal and awarded sanctions

against only defendants’ counsel Sylvia Thomas in the amount of the attorney’s

fees incurred before the district court. Ms. Thomas appeals the district court’s

award of Rule 11 sanctions against her on the sole ground that the district court

lacked jurisdiction to enter such an award after the case had been remanded to state

court. For the reasons below, we affirm.

      The Supreme Court has long held that a district court retains jurisdiction to
impose Rule 11 sanctions even after a case has been dismissed. Cooter & Gell v.

Hartmarx Corp., 496 U.S. 384, 394–98 (1990). Further, this court has held that a

district court retains jurisdiction to award attorney’s fees pursuant to 28 U.S.C.

§ 1447(c) after a case has been remanded to state court, as “it is clear that an award

of attorney’s fees is a collateral matter over which a court normally retains

jurisdiction even after being divested of jurisdiction on the merits.” Moore v.

Permanente Medical Group, Inc., 981 F.2d 443, 445 (9th Cir. 1992). In both

Cooter & Gell and Moore, earlier actions had divested the court of jurisdiction

over the subject matter of the cases. Thus, the district court had jurisdiction to

impose Rule 11 sanctions in the amount of attorney’s fees even after remanding the

case to state court.

      AFFIRMED.